 Workers Compensation And Employers Liability Insurance
Insured Name                                           Producer Information
Clear Hearing Solutions LLC                            INSURANCE AGENCY MANAGEMENT INC
435 BALTIMORE PIKE                                     230 HIGH ST
SPRINGFIELD, PA 19064                                  BURLINGTON, NJ 08016-4410

Policy Number                                          Producer Processing Code
WC 6 24961682                                          300-084870
Policy Period                                          CNA Branch
09/18/2019 to 09/18/2020                               PHILADELPHIA
                                                       Three Radnor Corporate Center, 100 Matsonford Road
                                                       Suite 200
Renewal                                                Radnor, PA 19087

Thank you for choosing CNA!
With your Workers Compensation And Employers Liability Insurance policy, you have insurance coverage
tailored to meet the needs of your business. The international network of insurance professionals and the
financial strength of CNA, rated "A" by A.M. Best, provide the resources to help you manage the daily
risks of your organization so that you may focus on what’s most important to you.

Claim Services

       To report a loss go to www.FNOLCNA.com or send an email to ReportClaim@FNOLCNA.com, or
       call 833-FNOL-CNA (833-366-5262)
       To find a network provider or for a PPO panel request, go to www.FNOLCNA.com
       To request loss runs send an email to fsrmail@cnacentral.com
       For additional questions call CNA Customer Service at (877)-574-0540, or contact your
       independent CNA Insurance Agent.


State Required Posting Notices
If you are not the person directly responsible for having these Posting Notices displayed, please direct
these notices to the appropriate person within your organization. Posting Notices are required to be
displayed in accordance with specific requirements as stated in the notices. The applicable notice(s) and
the quantity included are based on the number of physical addresses in each covered state provided by
your independent CNA Insurance Agent.




                                    © Copyright CNA All Rights Reserved.
                            Workers Compensation And Employers Liability Insurance
                                                               Table of Contents


      TABLE OF CONTENTS



                                                                                                        Page Number

TABLE OF CONTENTS            .................................................................................   2

POLICYHOLDER NOTICE          .................................................................................   3

INFORMATION PAGE             .................................................................................   7

POLICY                       .................................................................................   16

POLICY ENDORSEMENT           .................................................................................   22




Table of Contents                                                                    Policy No: WC 6 24961682



                          © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policyholder Notice


      IMPORTANT INFORMATION - CNA INSURANCE PREMIUM AUDIT


An accurate audit benefits you and your business
What is it and why do you need it?
A premium audit determines the actual insurance exposures for the coverages you have based on an
examination of your operation, records and books of account.
At issuance, your premium is estimated based on your business circumstances and information provided at that
time. An audit verifies the correct exposure of premium base for your insurance coverage by checking actual
figures. After your audit, an adjustment will be made to the premium that was estimated when your policy was
issued.
An audit is necessary after the expiration of a policy with a variable premium base. Some types of coverage
subject to audit are:
             Workers' Compensation                                         General Liability
             Premises Operations Liability                                 Products Completed Operations
             Automobile Liability                                          Garage Liability
             Liquor Liability                                              Funeral Directors Liability
             Product Recall and Replacement                                Printer’s E&O Correction of Work
Payroll Records Checklist
This list provides a good indication of materials your auditor will need.
             Journals                                                      Ledgers
             Tax Reports                                                   Individual Earnings Cards
             Vehicle Titles                                                Registrations or Ownership Tax Reports
             Cash Disbursements
You can also expect your auditor to observe your business operations and ask questions about your records.
Keeping good records may save you time and money
If you are eligible for allowable credits based on insurance manual classification and rating rules, you need to
provide the necessary records and detail to take advantage of the credits.
Payroll (remuneration for services performed by an employee) is the basis for many of your insurance
premiums. Remuneration can include money or substitutes such as:
             Bonuses                                                       Vacation, holiday or sick pay
             Wages or commissions                                          Payments for piece work
             Profit sharing plans                                          Value of board, lodging
             Overtime                                                      Tool allowance
             Statutory payments                                            Store certificates
             Other substitutes for cash




 Form No: CC031605A (12-2014)                                                                   Policy No: WC 6 24961682
 Policyholder Notice; Page: 1 of 2                                                              Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606     Policy Page: 3 of 36


                                               © Copyright CNA All Rights Reserved.
                                                      Workers Compensation And Employers Liability Insurance
                                                                                       Policyholder Notice

Scheduling the Audit
As the time for your audit approaches, a staff auditor from CNA or one of our authorized vendors will contact
you to schedule the audit. Our current vendors are: Information Providers Inc. (IPI); and U.S. Insurance Services
(USI).
Payroll Records Guidelines
Overtime – show overtime pay in excess of straight time pay separately by employee and in summary by
classification of work by state.*
Division of Payroll – Individual employee's payroll must show the number of hours and amount of payroll for
each type of work or the full salary must be charged to the employee's highest rated classification. Division is
not available for outside sales persons (8742), auto salesperson (8748), clerical (8810), clerical telecommuter
(8871) and drivers (7380).
Subcontractors – CNA requires all subcontractors hired by you to carry Workers Compensation insurance, and
to carry General Liability and/or Umbrella Liability limits of at least $1,000,000 on an occurrence based policy.
Prior to allowing a subcontractor to work for you, you should obtain a Certificate of Insurance from the
subcontractor evidencing Workers Compensation insurance and these GL and/or Umbrella minimum limits. At
final audit, we will examine the Certificates of Insurance for all work subcontracted during the policy term. Any
subcontracted work for which we are not provided a Certificate of Issuance demonstrating Workers
Compensation insurance or which demonstrates subcontracted work was insured with liability limits less than
$1,000,000., will be converted to ratable payroll on your applicable policies, resulting in additional premium
charges owed by you. To prevent such additional premium charges and to reduce the risk of your Workers
Compensation and/or General Liability coverages being tapped to cover claims that arise from work performed
by your subcontractors, you must obtain certificates of Insurance evidencing Workers Compensation insurance
and $1,000,000 liability limits from all of your subcontractors.
Prevailing Wage – In PA, DE, NJ and CA, contact your CNA premium auditor for details concerning cash
payments in lieu of prevailing fringe benefits and the records required.
You can reach the Premium Audit Department by calling:
         EAST                   CT, DE, DC, MA, MD, ME, NH, NJ, NY, PA, RI, VA, VT, WV
                                CNA Premium Audit Department
                                1 Meridian Blvd
                                Wyomissing, PA 19610
                                Phone: 800-847-2736
                                Fax: 610-208-6571
         ALL OTHER              CNA Premium Audit Department
                                500 Colonial Center Parkway
                                Lake Mary, FL 32746
                                Phone: 800-847-2736
                                Fax: 407-919-3610
*PA, DE, NV and UT do not allow overtime credit for Workers' Comp coverage. Overtime credit is allowed in all
states for General Liability coverages.




One or more of the CNA companies provide the products and/or services described. This information is intended to present a general
overview for illustrative purposes only. It is not intended to constitute a binding contract. Please remember that only the relevant insurance
policy can provide the actual terms, coverages, amounts, conditions and exclusions for an insured. All products and services may not be
available in all states and may be subject to change without notice. CNA is a registered trademark of CNA Financial Corporation. Copyright
2014 CNA. All rights reserved. PREM AUDIT FLR 052014



 Form No: CC031605A (12-2014)                                                                              Policy No: WC 6 24961682
 Policyholder Notice; Page: 2 of 2                                                                         Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606                Policy Page: 4 of 36


                                                    © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policyholder Notice


      POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE


Coverage for acts of terrorism is included in your policy. You are hereby notified that under the Terrorism Risk
Insurance Act, as amended in 2015, the definition of act of terrorism has changed. As defined in Section
102(1) of the Act: The term “act of terrorism” means any act or acts that are certified by the Secretary of the
Treasury—in consultation with the Secretary of Homeland Security, and the Attorney General of the United
States—to be an act of terrorism; to be a violent act or an act that is dangerous to human life, property, or
infrastructure; to have resulted in damage within the United States, or outside the United States in the case of
certain air carriers or vessels or the premises of a United States mission; and to have been committed by an
individual or individuals as part of an effort to coerce the civilian population of the United States or to influence
the policy or affect the conduct of the United States Government by coercion. Under your coverage, any losses
resulting from certified acts of terrorism may be partially reimbursed by the United States Government under a
formula established by the Terrorism Risk Insurance Act, as amended. However, your policy may contain other
exclusions which might affect your coverage, such as an exclusion for nuclear events. Under the formula, the
United States Government generally reimburses 85% through 2015; 84% beginning on January 1, 2016; 83%
beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and
80% beginning on January 1, 2020, of covered terrorism losses exceeding the statutorily established
deductible paid by the insurance company providing the coverage. The Terrorism Risk Insurance Act, as
amended, contains a $100 billion cap that limits U.S. Government reimbursement as well as insurers’ liability
for losses resulting from certified acts of terrorism when the amount of such losses exceeds $100 billion in any
one calendar year. If the aggregate insured losses for all insurers exceed $100 billion, your coverage may be
reduced.
The portion of your annual premium that is attributable to coverage for acts of terrorism is Refer to the
Schedule of Operations, and does not include any charges for the portion of losses covered by the United
States government under the Act.
Insured Name: Clear Hearing Solutions LLC
Underwriting Company: Valley Forge Insurance Company




 Form No: CC81865A (01-2015)                                                                  Policy No: WC 6 24961682
 Policyholder Notice; Page: 1 of 1                                                            Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606   Policy Page: 5 of 36


                                               © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policyholder Notice


        PRIVACY POLICY NOTICE




Why We Collect Information
We collect information about you or your employees that is necessary to adjust claims made under a CNA
insurance policy.
The Type of Information We Collect
Information we receive may include claimant name, address, telephone number, Social Security Number, date
of birth, medical treatment records, including information about previous claims or accidents, information about
the circumstances of the accident or injury, and the names of witnesses and other contact information.
How We Use the Information
The information we collect is used to administer and process claims, account administration, fraud prevention,
and as otherwise required or permitted by federal or state law.
We may share information as required or allowed by law, with:
    •    Medical providers
    •    Insurance or workers' compensation regulatory authorities
    •    Law enforcement
    •    To others, as permitted by law
How We Protect Information
Protecting your non-public personal information is important to us. We do not share your non-public personal
information with anyone unless you agree or, as we are required or allowed by law. We regularly review our
security measures and employee education programs to help protect your information, including physical
security of our files.
Whom To Contact Regarding Privacy Matters
Please include your name and policy or claim number in any correspondence to us.
CNA Compliance
151 N. Franklin St.
Chicago, IL 60606
*THIS NOTICE IS PROVIDED ON BEHALF OF THE FOLLOWING CNA COMPANIES:
American Casualty Company of Reading, PA                   The Continental Insurance Company of New Jersey
Continental Casualty Company                               National Fire Insurance Company of Hartford
The Continental Insurance Company                          Valley Forge Insurance Company
Transportation Insurance Company




 Form No: G-140370-E (05-2019)                                                                Policy No: WC 6 24961682
 Policyholder Notice; Page: 1 of 1                                                            Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606   Policy Page: 6 of 36


                                               © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page


     WORKERS COMPENSATION AND EMPLOYERS LIABILITY POLICY INFORMATION PAGE


     Policy Information

Coverage Provided By                                              Policy Number

Valley Forge Insurance Company a Stock Insurance                  Policy Number: WC 6 24961682
Company                                                           Renewal of: WC 6 24961682
151 N Franklin St
Chicago, IL 60606

NCCI Carrier Code: 15032

     Item 1 Named Insured and Mailing Address                            Producer Information

Clear Hearing Solutions LLC                                       INSURANCE AGENCY MANAGEMENT INC
435 BALTIMORE PIKE                                                230 HIGH ST
SPRINGFIELD, PA 19064                                             BURLINGTON, NJ 08016-4410


Type of Entity: Limited Liability Company                         Producer Processing Code: 300-084870
FEIN Number: XX-XXXXXXX


If there are other Named Insureds: See Name and Address Schedule attached.
If there are other work places not shown above: See Name and Address Schedule attached.


     Item 2 Policy Period

09/18/2019 to 09/18/2020 at 12:01 a.m. Standard Time at the Named Insured's mailing address shown
above.
Anniversary Rating Date: NONE

     Item 3 A. Workers Compensation Insurance: Part One of this policy applies to the Workers
     Compensation Law of the states listed here:

States: MD, NC

     Item 3 B. Employers Liability Insurance: Part Two of this policy applies to work in each state listed in
     Item 3.A. The limits of our liability under Part Two are:

Bodily Injury by Accident                                                 $500,000 each accident
Bodily Injury by Disease                                                  $500,000 policy limit
Bodily Injury by Disease                                                  $500,000 each employee



WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 1 of 2                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 7 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

     Item 3 C. Other States Insurance: Part Three of this policy applies to the states, if any, listed here:

States: All states except ND, OH, WA, WY and states designated in Item 3A of the Information Page

     Item 3 D. This policy includes these endorsements and schedules:

Schedule of Operations, Endorsement Schedule, Named Insured Schedule, Name and Address Schedule and
Payment Plan Schedule

     Item 4 Estimated Annual Premium
     The premium for this policy will be determined by our Manual of Rules, Classifications, Rates and
     Rating Plans.

All information required below is subject to verification and change by audit.
Adjustment of Premium shall be made: At Policy Expiration
Classification of Operations: See Schedule of Operations Attached
                                           Estimated Annual Premium                                                        $1,671
                                           Premium Discount                                                                     $0
                                           Expense Constant                                                                  $250
                                           Terrorism Premium                                                                 $141
                                           Catastrophe (O/T Cert Acts of Terror)                                               $75
Minimum Premium                                                                                    $321
                                           Total Estimated Annual Premium                                                  $2,137
                                           Total Estimated Cost                                                        $2,137.00
Deposit Premium                                                                                 $2,137
Account Number: 3034804574                                        Countersigned:
Date of Issuance: 07/25/2019                                      Date:

Policy Issuance Office: PHILADELPHIA                              By:
                                                                             Authorized Agent




Chairman of the Board                                                Secretary




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 2 of 2                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 8 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

        Schedule of Operations


Class     Classification of Operations                                             Estimated         Rate per           Estimated
Code                                                                             Total Annual           $100               Annual
                                                                                       Remun          Remun              Premium

State - Maryland
          Location 001
8013      Store--Hearing Aid                                                           65,000                0.33            $215
          Subtotal for Location # 001                                                                                        $215
          Location 002
8013      Store--Hearing Aid                                                           60,000                0.33            $198
          Subtotal for Location # 002                                                                                        $198
          Location 003
8013      Store--Hearing Aid                                                           60,000                0.33            $198
          Subtotal for Location # 003                                                                                        $198
9807      Employers Liability Increased Limits                                                        0.0080                    $5
9848      Employers Liability Increased Limits - Balance To                                                                    $61
          Minimum Premium
9887      Schedule Modification Adjustment Credit                                                     0.9000                 ($68)
          Total Estimated Standard Premium                                                                                   $609
9740      Terrorism Premium                                                           185,000         0.0630                 $117
9741      Catastrophe (O/T Cert Acts Of Terror)                                       185,000         0.0160                   $30
          Total Estimated Premium                                                                                            $756
          Total Estimated Cost                                                                                               $756




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 1 of 3                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 9 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

        Schedule of Operations


Class     Classification of Operations                                             Estimated         Rate per           Estimated
Code                                                                             Total Annual           $100               Annual
                                                                                       Remun          Remun              Premium

State - North Carolina
          Location 004
8013      Store--Hearing Aid                                                           90,000                0.39            $351
          Subtotal for Location # 004                                                                                        $351
          Location 005
8013      Store--Hearing Aid                                                           90,000                0.39            $351
          Subtotal for Location # 005                                                                                        $351
          Location 006
8013      Store--Hearing Aid                                                           65,000                0.39            $254
          Subtotal for Location # 006                                                                                        $254
          Location 007
8013      Store--Hearing Aid                                                           55,000                0.39            $215
          Subtotal for Location # 007                                                                                        $215
9807      Employers Liability Increased Limits                                                        0.0080                    $9
9887      Schedule Modification Adjustment Credit                                                     0.9000               ($118)
          Total Estimated Standard Premium                                                                                 $1,062
0900      Expense Constant                                                                                                   $250
9740      Terrorism Premium                                                           300,000         0.0080                   $24
9741      Catastrophe (O/T Cert Acts Of Terror)                                       300,000         0.0150                   $45
          Total Estimated Premium                                                                                          $1,381
          Total Estimated Cost                                                                                             $1,381




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 2 of 3                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 10 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

     Schedule of Operations


Policy Totals                                                                                      Estimated Annual Premium
Estimated Class Premium                                                                                                    $1,782
Estimated Standard Premium                                                                                                 $1,671
Expense Constant                                                                                                             $250
Expense Constant State                                                                                            North Carolina
Terrorism Premium                                                                                                            $141
Catastrophe Premium                                                                                                            $75
Estimated Annual Premium                                                                                                   $2,137
Estimated Cost                                                                                                             $2,137




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 3 of 3                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 11 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

     Endorsement Schedule


Number               Edition Date          Endorsement Title                                                       Endorsement
                                                                                                                   Number
WC 00 00 00 C        01-2015               WORKERS COMPENSATION AND EMPLOYERS LIABILITY
                                           INSURANCE POLICY

G-35224-B            03-1984               INCREASED LIMIT OF LIABILITY ENDORSEMENT                                1
WC 00 04 14 A        01-2019               90-DAY REPORTING REQUIREMENT - NOTIFICATION OF 2
                                           CHANGE IN OWNERSHIP ENDORSEMENT
WC 00 04 19          01-2001               PREMIUM DUE DATE ENDORSEMENT                                            3
WC 00 04 21 D        01-2015               CATASTROPHE (OTHER THAN CERTIFIED ACTS OF                               4
                                           TERRORISM) PREMIUM ENDORSEMENT
WC 00 04 22 B        01-2015               TERRORISM RISK INSURANCE PROGRAM                                        5
                                           REAUTHORIZATION ACT DISCLOSURE ENDORSEMENT
WC 00 04 24          01-2017               AUDIT NONCOMPLIANCE CHARGE ENDORSEMENT                                  6
WC 19 04 02 A        10-2017               MARYLAND ALCOHOL AND DRUG-FREE WORKPLACE                                7
                                           PREMIUM CREDIT ENDORSEMENT
WC 19 06 01 G        10-2017               MARYLAND CANCELLATION AND NONRENEWAL                                    8
                                           ENDORSEMENT
WC 19 06 02          01-2014               MARYLAND NOTIFICATION OF 45-DAY UNDERWRITING 9
                                           PERIOD ENDORSEMENT
WC 32 03 01 D        07-2018               NORTH CAROLINA AMENDED COVERAGE                                         10
                                           ENDORSEMENT

PLEASE READ THE ENCLOSED IMPORTANT NOTICES CONCERNING YOUR POLICY

Number               Edition Date          Form Title
G-140370-E           05-2019               PRIVACY POLICY NOTICE
CC81865A             01-2015               POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE
                                           COVERAGE
CC031605A            12-2014               CNA INSURANCE PREMIUM AUDIT




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 1 of 1                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 12 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

     Named Insured Schedule


Named Insured                                             Type of Entity               FEIN              State ID
Clear Hearing Solutions LLC                               Limited Liability            XX-XXXXXXX
                                                          Company
Clear Hearing Solutions II LLC DBA Miracle Ear            Limited Liability            XX-XXXXXXX
                                                          Company
Clear Hearing Solutions IIILLC DBA Miracle Ear            Limited Liability            XX-XXXXXXX
                                                          Company
Clear Hearing Solutions IV LLC DBA Miracle Ear Limited Liability                       XX-XXXXXXX
                                               Company




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 1 of 1                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 13 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page

     Name and Address Schedule


Location         Entity            Entity Name and Address
1                001               Clear Hearing Solutions LLC
                                   12420 FAIRWAY PKWY STE 103
                                   BOWIE, MD 20720


2                002               Clear Hearing Solutions II LLC
                                   404 KING FARM BLVD STE 140
                                   Rockville, MD 20850


3                002               Clear Hearing Solutions II LLC
                                   11621 NEBEL ST STE A
                                   Rockville, MD 20852


4                003               Clear Hearing Solutions IIILLC
                                   959 EAST ST
                                   Pittsboro, NC 27312


5                003               Clear Hearing Solutions IIILLC
                                   3405 HILLSBOROUGH RD
                                   Durham, NC 27705


6                004               Clear Hearing Solutions IV LLC
                                   1733A NC HIGHWAY 5
                                   Aberdeen, NC 28315


7                004               Clear Hearing Solutions IV LLC
                                   211 OWEN DR
                                   Fayetteville, NC 28304




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 1 of 1                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 14 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                     Information Page


     PAYMENT PLAN SCHEDULE



PAYMENT PLAN SCHEDULE

THE BILLING FOR THIS POLICY WILL BE FORWARDED TO YOU DIRECTLY FROM CNA.
THIS PREMIUM WILL BE INVOICED BY CNA ON A SEPARATE STATEMENT ACCORDING TO THE PAYMENT
OPTION YOU SELECT.
The premium amount for this transaction is:                                                                            $2,137.00




WC000001

Form No: P-33398-E (06-1987)                                                                       Policy No: WC 6 24961682
Information Page; Page: 1 of 1                                                                     Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 15 of 36


                    © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                                   Policy

In return for the payment of the premium and subject to                     Bodily injury includes resulting death.
all terms of this policy, we agree with you as follows:
                                                                            1. Bodily injury by accident must occur during
                    GENERAL SECTION                                            the policy period.
A. The Policy                                                               2. Bodily injury by disease must be caused or
                                                                               aggravated by the conditions of your
    This policy includes at its effective date the
                                                                               employment. The employee’s last day of
    Information Page and all endorsements and
                                                                               last exposure to the conditions causing or
    schedules listed there. It is a contract of insurance
                                                                               aggravating such bodily injury by disease
    between you (the employer named in Item 1 of the
                                                                               must occur during the policy period.
    Information Page) and us (the insurer named on the
    Information Page). The only agreements relating to                  B. We Will Pay
    this insurance are stated in this policy. The terms of
                                                                            We will pay promptly when due the benefits
    this policy may not be changed or waived except by
                                                                            required of you by the workers compensation
    endorsement issued by us to be part of this policy.
                                                                            law.
B. Who is Insured
                                                                        C. We Will Defend
    You are insured if you are an employer named in
                                                                            We have the right and duty to defend at our
    Item 1 of the Information Page. If that employer is a
                                                                            expense any claim, proceeding or suit against
    partnership, and if you are one of its partners, you
                                                                            you for benefits payable by this insurance. We
    are insured, but only in your capacity as an
                                                                            have the right to investigate and settle these
    employer of the partnership’s employees.
                                                                            claims, proceedings or suits.
C. Workers Compensation Law
                                                                            We have no duty to defend a claim, proceeding
    Workers Compensation Law means the workers or                           or suit that is not covered by this insurance.
    workmen’s compensation law and occupational
                                                                        D. We Will Also Pay
    disease law of each state or territory named in Item
    3.A. of the Information Page. It includes any                           We will also pay these costs, in addition to
    amendments to that law which are in effect during                       other amounts payable under this insurance, as
    the policy period. It does not include any federal                      part of any claim, proceeding or suit we
    workers or workmen’s compensation law, any                              defend:
    federal occupational disease law or the provisions
                                                                            1. reasonable expenses incurred at our
    of any law that provide nonoccupational disability
                                                                               request, but not loss of earnings;
    benefits.
                                                                            2. premiums for bonds to release attachments
D. State
                                                                               and for appeal bonds in bond amounts up
    State means any state of the United States of                              to the amount payable under this
    America, and the District of Columbia.                                     insurance;
E. Locations                                                                3. litigation costs taxed against you;
    This policy covers all of your workplaces listed in                     4. interest on a judgment as required by law
    Items 1 or 4 of the Information Page; and it covers                        until we offer the amount due under this
    all other workplaces in Item 3.A. states unless you                        insurance; and
    have other insurance or are self-insured for such
                                                                            5. expenses we incur.
    workplaces.
                                                                        E. Other Insurance
                          PART ONE
                                                                            We will not pay more than our share of
        WORKERS COMPENSATION INSURANCE
                                                                            benefits and costs covered by this insurance
A. How This Insurance Applies                                               and other insurance or self-insurance. Subject
                                                                            to any limits of liability that may apply, all
    This workers compensation insurance applies to
                                                                            shares will be equal until the loss is paid. If any
    bodily injury by accident or bodily injury by disease.
                                                                            insurance or self-insurance is exhausted, the


 Form No: WC 00 00 00 C (01-2015)                                                                   Policy No: WC 6 24961682
 Policy; Page: 1 of 6                                                                               Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 16 of 36


                     © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                                   Policy

    shares of all remaining insurance will be equal until                   5. This insurance conforms to the parts of the
    the loss is paid.                                                          workers compensation law that apply to:
F. Payments You Must Make                                                        a. benefits payable by this insurance;
    You are responsible for any payments in excess of                            b. special taxes, payments into security or
    the benefits regularly provided by the workers                                  other special funds, and assessments
    compensation law including those required because:                              payable by us under that law.
    1. of your serious and willful misconduct;                              6. Terms of this insurance that conflict with
                                                                               the workers compensation law are changed
    2. you knowingly employ an employee in violation
                                                                               by this statement to conform to that law.
       of law;
                                                                            Nothing in these paragraphs relieves you of
    3. you fail to comply with a health or safety law or
                                                                            your duties under this policy.
       regulation; or
                                                                                                PART TWO
    4. you discharge, coerce or otherwise discriminate
       against any employee in violation of the workers                          EMPLOYERS LIABILITY INSURANCE
       compensation law.
                                                                        A. How This Insurance Applies
    If we make any payments in excess of the benefits
                                                                            This employers liability insurance applies to
    regularly provided by the workers compensation law
                                                                            bodily injury by accident or bodily injury by
    on your behalf, you will reimburse us promptly.
                                                                            disease. Bodily injury includes resulting death.
G. Recovery From Others
                                                                            1. The bodily injury must arise out of and in
    We have your rights, and the rights of persons                             the course of the injured employee’s
    entitled to the benefits of this insurance, to recover                     employment by you.
    our payments from anyone liable for the injury. You
                                                                            2. The employment must be necessary or
    will do everything necessary to protect those rights
                                                                               incidental to your work in a state or
    for us and to help us enforce them.
                                                                               territory listed in Item 3.A. of the
H. Statutory Provisions                                                        Information Page.
    These statements apply where they are required by                       3. Bodily injury by accident must occur during
    law.                                                                       the policy period.
    1. As between an injured worker and us, we have                         4. Bodily injury by disease must be caused or
       notice of the injury when you have notice.                              aggravated by the conditions of your
                                                                               employment. The employee’s last day of
    2. Your default or the bankruptcy or insolvency of
                                                                               last exposure to the conditions causing or
       you or your estate will not relieve us of our
                                                                               aggravating such bodily injury by disease
       duties under this insurance after an injury
                                                                               must occur during the policy period.
       occurs.
                                                                            5. If you are sued, the original suit and any
    3. We are directly and primarily liable to any
                                                                               related legal actions for damages for bodily
       person entitled to the benefits payable by this
                                                                               injury by accident or by disease must be
       insurance. Those persons may enforce our
                                                                               brought in the United States of America,
       duties; so may an agency authorized by law.
                                                                               its territories or possessions, or Canada.
       Enforcement may be against us or against you
       and us.                                                          B. We Will Pay
    4. Jurisdiction over you is jurisdiction over us for                    We will pay all sums that you legally must pay
       purposes of the workers compensation law. We                         as damages because of bodily injury to your
       are bound by decisions against you under that                        employees, provided the bodily injury is
       law, subject to the provisions of this policy that                   covered by this Employers Liability Insurance.
       are not in conflict with that law.
                                                                            The damages we will pay, where recovery is
                                                                            permitted by law, include damages:


 Form No: WC 00 00 00 C (01-2015)                                                                   Policy No: WC 6 24961682
 Policy; Page: 2 of 6                                                                               Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 17 of 36


                     © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                                   Policy

    1. For which you are liable to a third party by                              acts or omissions;
       reason of a claim or suit against you by that
                                                                            8. Bodily injury to any person in work subject
       third party to recover the damages claimed
                                                                               to the Longshore and Harbor Workers’
       against such third party as a result of injury to
                                                                               Compensation Act (33 U.S.C. Sections
       your employee;
                                                                               901 et seq.), the Nonappropriated Fund
    2. For care and loss of services; and                                      Instrumentalities Act (5 U.S.C. Sections
                                                                               8171 et seq.), the Outer Continental Shelf
    3. For consequential bodily injury to a spouse,
                                                                               Lands Act (43 U.S.C. Sections 1331 et
       child, parent, brother or sister of the injured
                                                                               seq.), the Defense Base Act (42 U.S.C.
       employee; provided that these damages are the
                                                                               Sections 1651–1654), the Federal Mine
       direct consequence of bodily injury that arises
                                                                               Safety and Health Act (30 U.S.C. Sections
       out of and in the course of the injured
                                                                               801 et seq. and 901–944), any other
       employee’s employment by you; and
                                                                               federal workers or workmen’s
    4. Because of bodily injury to your employee that                          compensation law or other federal
       arises out of and in the course of employment,                          occupational disease law, or any
       claimed against you in a capacity other than as                         amendments to these laws;
       employer.
                                                                            9. Bodily injury to any person in work subject
C. Exclusions                                                                  to the Federal Employers’ Liability Act (45
                                                                               U.S.C. Sections 51 et seq.), any other
    This insurance does not cover:
                                                                               federal laws obligating an employer to pay
    1. Liability assumed under a contract. This                                damages to an employee due to bodily
       exclusion does not apply to a warranty that                             injury arising out of or in the course of
       your work will be done in a workmanlike                                 employment, or any amendments to those
       manner;                                                                 laws;
    2. Punitive or exemplary damages because of                             10. Bodily injury to a master or member of the
       bodily injury to an employee employed in                                 crew of any vessel, and does not cover
       violation of law;                                                        punitive damages related to your duty or
                                                                                obligation to provide transportation,
    3. Bodily injury to an employee while employed in
                                                                                wages, maintenance, and cure under any
       violation of law with your actual knowledge or
                                                                                applicable maritime law;
       the actual knowledge of any of your executive
       officers;                                                            11. Fines or penalties imposed for violation of
                                                                                federal or state law; and
    4. Any obligation imposed by a workers
       compensation, occupational disease,                                  12. Damages payable under the Migrant and
       unemployment compensation, or disability                                 Seasonal Agricultural Worker Protection
       benefits law, or any similar law;                                        Act (29 USC Sections 1801–1872) and
                                                                                under any other federal law awarding
    5. Bodily injury intentionally caused or aggravated
                                                                                damages for violation of those laws or
       by you;
                                                                                regulations issued there under, and any
    6. Bodily injury occurring outside the United States                        amendments to those laws.
       of America, its territories or possessions, and
                                                                        D. We Will Defend
       Canada. This exclusion does not apply to bodily
       injury to a citizen or resident of the United                        We have the right and duty to defend, at our
       States of America or Canada who is temporarily                       expense, any claim, proceeding or suit against
       outside these countries;                                             you for damages payable by this insurance. We
                                                                            have the right to investigate and settle these
    7. Damages arising out of coercion, criticism,
                                                                            claims, proceedings and suits.
       demotion, evaluation, reassignment, discipline,
       defamation, harassment, humiliation,                                 We have no duty to defend a claim, proceeding
       discrimination against or termination of any                         or suit that is not covered by this insurance.
       employee, or any personnel practices, policies,                      We have no duty to defend or continue


 Form No: WC 00 00 00 C (01-2015)                                                                   Policy No: WC 6 24961682
 Policy; Page: 3 of 6                                                                               Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 18 of 36


                     © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                                   Policy

    defending after we have paid our applicable limit of                         damages because of bodily injury by
    liability under this insurance.                                              disease to any one employee.
E. We Will Also Pay                                                              Bodily injury by disease does not include
                                                                                 disease that results directly from a bodily
    We will also pay these costs, in addition to other
                                                                                 injury by accident.
    amounts payable under this insurance, as part of
    any claim, proceeding, or suit we defend:                                3. We will not pay any claims for damages
                                                                                after we have paid the applicable limit of
    1. Reasonable expenses incurred at our request,
                                                                                our liability under this insurance.
       but not loss of earnings;
                                                                        H. Recovery From Others
    2. Premiums for bonds to release attachments and
       for appeal bonds in bond amounts up to the                            We have your rights to recover our payment
       limit of our liability under this insurance;                          from anyone liable for an injury covered by this
                                                                             insurance. You will do everything necessary to
    3. Litigation costs taxed against you;
                                                                             protect those rights for us and to help us
    4. Interest on a judgment as required by law until                       enforce them.
       we offer the amount due under this insurance;
                                                                        I.   Actions Against Us
       and
                                                                             There will be no right of action against us
    5. Expenses we incur.
                                                                             under this insurance unless:
F. Other Insurance
                                                                             1. You have complied with all the terms of
    We will not pay more than our share of damages                              this policy; and
    and costs covered by this insurance and other
                                                                             2. The amount you owe has been determined
    insurance or self-insurance. Subject to any limits of
                                                                                with our consent or by actual trial and final
    liability that apply, all shares will be equal until the
                                                                                judgment.
    loss is paid. If any insurance or self-insurance is
    exhausted, the shares of all remaining insurance                         This insurance does not give anyone the right
    and self-insurance will be equal until the loss is                       to add us as a defendant in an action against
    paid.                                                                    you to determine your liability. The bankruptcy
                                                                             or insolvency of you or your estate will not
G. Limits of Liability
                                                                             relieve us of our obligations under this Part.
    Our liability to pay for damages is limited. Our limits
                                                                                               PART THREE
    of liability are shown in Item 3.B. of the Information
    Page. They apply as explained below.                                             OTHER STATES INSURANCE
    1. Bodily Injury by Accident. The limit shown for                   A. How This Insurance Applies
       “bodily injury by accident—each accident” is
                                                                             1. This other states insurance applies only if
       the most we will pay for all damages covered
                                                                                one or more states are shown in Item 3.C.
       by this insurance because of bodily injury to one
                                                                                of the Information Page.
       or more employees in any one accident.
                                                                             2. If you begin work in any one of those
        A disease is not bodily injury by accident unless
                                                                                states after the effective date of this policy
        it results directly from bodily injury by accident.
                                                                                and are not insured or are not self-insured
    2. Bodily Injury by Disease. The limit shown for                            for such work, all provisions of the policy
       “bodily injury by disease—policy limit” is the                           will apply as though that state were listed
       most we will pay for all damages covered by                              in Item 3.A. of the Information Page.
       this insurance and arising out of bodily injury by
                                                                             3. We will reimburse you for the benefits
       disease, regardless of the number of employees
                                                                                required by the workers compensation law
       who sustain bodily injury by disease. The limit
                                                                                of that state if we are not permitted to pay
       shown for “bodily injury by disease—each
                                                                                the benefits directly to persons entitled to
       employee” is the most we will pay for all
                                                                                them.



 Form No: WC 00 00 00 C (01-2015)                                                                   Policy No: WC 6 24961682
 Policy; Page: 4 of 6                                                                               Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 19 of 36


                     © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                                   Policy

    4. If you have work on the effective date of this                       exposures are not properly described by those
       policy in any state not listed in Item 3.A. of the                   classifications, we will assign proper
       Information Page, coverage will not be afforded                      classifications, rates and premium basis by
       for that state unless we are notified within                         endorsement to this policy.
       thirty days.
                                                                        C. Remuneration
B. Notice
                                                                            Premium for each work classification is
    Tell us at once if you begin work in any state listed                   determined by multiplying a rate times a
    in Item 3.C. of the Information Page.                                   premium basis. Remuneration is the most
                                                                            common premium basis. This premium basis
                         PART FOUR
                                                                            includes payroll and all other remuneration paid
            YOUR DUTIES IF INJURY OCCURS                                    or payable during the policy period for the
                                                                            services of:
    Tell us at once if injury occurs that may be covered
    by this policy. Your other duties are listed here.                      1. all your officers and employees engaged in
                                                                               work covered by this policy; and
    1. Provide for immediate medical and other
       services required by the workers compensation                        2. all other persons engaged in work that
       law.                                                                    could make us liable under Part One
                                                                               (Workers Compensation Insurance) of this
    2. Give us or our agent the names and addresses
                                                                               policy. If you do not have payroll records
       of the injured persons and of witnesses, and
                                                                               for these persons, the contract price for
       other information we may need.
                                                                               their services and materials may be used as
    3. Promptly give us all notices, demands and legal                         the premium basis. This paragraph 2 will
       papers related to the injury, claim, proceeding                         not apply if you give us proof that the
       or suit.                                                                employers of these persons lawfully
                                                                               secured their workers compensation
    4. Cooperate with us and assist us, as we may
                                                                               obligations.
       request, in the investigation, settlement or
       defense of any claim, proceeding or suit.                        D. Premium Payments
    5. Do nothing after an injury occurs that would                         You will pay all premium when due. You will
       interfere with our right to recover from others.                     pay the premium even if part or all of a
                                                                            workers compensation law is not valid.
    6. Do not voluntarily make payments, assume
       obligations or incur expenses, except at your                    E. Final Premium
       own cost.
                                                                            The premium shown on the Information Page,
                  PART FIVE—PREMIUM                                         schedules, and endorsements is an estimate.
                                                                            The final premium will be determined after this
A. Our Manuals
                                                                            policy ends by using the actual, not the
    All premium for this policy will be determined by                       estimated, premium basis and the proper
    our manuals of rules, rates, rating plans and                           classifications and rates that lawfully apply to
    classifications. We may change our manuals and                          the business and work covered by this policy.
    apply the changes to this policy if authorized by law                   If the final premium is more than the premium
    or a governmental agency regulating this insurance.                     you paid to us, you must pay us the balance. If
                                                                            it is less, we will refund the balance to you.
B. Classifications
                                                                            The final premium will not be less than the
    Item 4 of the Information Page shows the rate and                       highest minimum premium for the
    premium basis for certain business or work                              classifications covered by this policy.
    classifications. These classifications were assigned
                                                                            If this policy is canceled, final premium will be
    based on an estimate of the exposures you would
                                                                            determined in the following way unless our
    have during the policy period. If your actual
                                                                            manuals provide otherwise:




 Form No: WC 00 00 00 C (01-2015)                                                                   Policy No: WC 6 24961682
 Policy; Page: 5 of 6                                                                               Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 20 of 36


                     © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                                   Policy

    1. If we cancel, final premium will be calculated                       rights we have under this provision.
       pro rata based on the time this policy was in
                                                                        B. Long Term Policy
       force. Final premium will not be less than the
       pro rata share of the minimum premium.                               If the policy period is longer than one year and
                                                                            sixteen days, all provisions of this policy will
    2. If you cancel, final premium will be more than
                                                                            apply as though a new policy were issued on
       pro rata; it will be based on the time this policy
                                                                            each annual anniversary that this policy is in
       was in force, and increased by our short-rate
                                                                            force.
       cancelation table and procedure. Final premium
       will not be less than the minimum premium.                       C. Transfer of Your Rights and Duties
F. Records                                                                  Your rights or duties under this policy may not
                                                                            be transferred without our written consent.
    You will keep records of information needed to
    compute premium. You will provide us with copies                        If you die and we receive notice within thirty
    of those records when we ask for them.                                  days after your death, we will cover your legal
                                                                            representative as insured.
G. Audit
                                                                        D. Cancelation
    You will let us examine and audit all your records
    that relate to this policy. These records include                       1. You may cancel this policy. You must mail
    ledgers, journals, registers, vouchers, contracts, tax                     or deliver advance written notice to us
    reports, payroll and disbursement records, and                             stating when the cancelation is to take
    programs for storing and retrieving data. We may                           effect.
    conduct the audits during regular business hours
                                                                            2. We may cancel this policy. We must mail
    during the policy period and within three years after
                                                                               or deliver to you not less than ten days
    the policy period ends. Information developed by
                                                                               advance written notice stating when the
    audit will be used to determine final premium.
                                                                               cancelation is to take effect. Mailing that
    Insurance rate service organizations have the same
                                                                               notice to you at your mailing address
    rights we have under this provision.
                                                                               shown in Item 1 of the Information Page
                 PART SIX—CONDITIONS                                           will be sufficient to prove notice.
A. Inspection                                                               3. The policy period will end on the day and
                                                                               hour stated in the cancelation notice.
    We have the right, but are not obliged to inspect
    your workplaces at any time. Our inspections are                        4. Any of these provisions that conflict with a
    not safety inspections. They relate only to the                            law that controls the cancelation of the
    insurability of the workplaces and the premiums to                         insurance in this policy is changed by this
    be charged. We may give you reports on the                                 statement to comply with the law.
    conditions we find. We may also recommend
                                                                        E. Sole Representative
    changes. While they may help reduce losses, we do
    not undertake to perform the duty of any person to                      The insured first named in Item 1 of the
    provide for the health or safety of your employees                      Information Page will act on behalf of all
    or the public. We do not warrant that your                              insureds to change this policy, receive return
    workplaces are safe or healthful or that they comply                    premium, and give or receive notice of
    with laws, regulations, codes or standards.                             cancelation.
    Insurance rate service organizations have the same




 Form No: WC 00 00 00 C (01-2015)                                                                   Policy No: WC 6 24961682
 Policy; Page: 6 of 6                                                                               Policy Effective Date: 09/18/2019
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606         Policy Page: 21 of 36


                     © Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


      INCREASED LIMIT OF LIABILITY ENDORSEMENT


It is agreed that the premium for the increased Limit of Liability Under Part Two-Employers' Liability Insurance
shall be determined by applying an increase percentage of 0.80% to the total premium development in all
states appearing in Item 3, except as specifically stated below, at manual or adjusted rates, exclusive of the
premium for Loss and Expense Constants and Additional Medical Coverage, subject to a minimum premium of
$75.00.
It is further agreed that, in lieu of the increase percentage and minimum premium shown above, the total
premium developed at manual or adjusted rates, exclusive of the premium for Loss and Expense Constants and
Additional Medical Coverage for the following states shall be subject to the designated increase percentage and
minimum premium for determining the premium for increasing the Limit of Liability.

STATE                                                   INCREASE PERCENTAGE                          MINIMUM PREMIUM


TOTAL MINIMUM PREMIUM TO BE CHARGED ON THIS ENDORSEMENT INCLUDED

All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: G-35224-B (03-1984)                                                                 Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
 Endorsement No: 1; Page: 1 of 1                                                              Policy Page: 22 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                                  © CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


      90-DAY REPORTING REQUIREMENT - NOTIFICATION OF CHANGE IN OWNERSHIP ENDORSEMENT


You must report any change in ownership to us in writing within 90 days of the date of change. Change in
ownership includes sales, purchases, other transfers, mergers, consolidations, dissolutions, formations of a
new entity, and other changes provided for in the applicable experience rating plan. Experience rating is
mandatory for all eligible insureds. The experience rating modification factor, if any, applicable to this policy,
may change if there is a change in your ownership or in that of one or more of the entities eligible to be
combined with you for experience rating purposes.
Failure to report any change in ownership, regardless of whether the change is reported within 90 days of such
change, may result in revision of the experience rating modification factor used to determine your premium.


This reporting requirement applies regardless of whether an experience rating modification is currently
applicable to this policy.

All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 00 04 14 A (01-2019)                                                             Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
 Endorsement No: 2; Page: 1 of 1                                                              Policy Page: 23 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                               © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


      PREMIUM DUE DATE ENDORSEMENT


This endorsement is used to amend:
Section D. of Part Five of the policy is replaced by this provision.
                                                    PART FIVE PREMIUM
D. Premium is amended to read:
    You will pay all premium when due. You will pay the premium even if part or all of a workers compensation
    law is not valid. The due date for audit and retrospective premiums is the date of the billing.




     This endorsement changes the policy to which it is attached and is effective on the date issued unless
                                             otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the
                                                   policy.)
Endorsement Effective                                    Policy No.                      Endorsement No.
Insured                                                                                           Premium
Insurance Company                                    Countersigned by _________________________________________



 Form No: WC 00 04 19 (01-2001)                                                                   Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                       Policy Effective Date: 09/18/2019
 Endorsement No: 3; Page: 1 of 1                                                                  Policy Page: 24 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                Copyright 2000 National Council on Compensation Insurance, Inc.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                   Policy Endorsement


      CATASTROPHE (OTHER THAN CERTIFIED ACTS OF TERRORISM) PREMIUM ENDORSEMENT



This endorsement is notification that your insurance carrier is charging premium to cover the losses that may
occur in the event of a Catastrophe (other than Certified Acts of Terrorism) as that term is defined below. Your
policy provides coverage for workers compensation losses caused by a Catastrophe (other than Certified Acts
of Terrorism). This premium charge does not provide funding for Certified Acts of Terrorism contemplated
under the Terrorism Risk Insurance Program Reauthorization Act Disclosure Endorsement (WC 00 04 22 B),
attached to this policy.
For purposes of this endorsement, the following definitions apply:
    Catastrophe (other than Certified Acts of Terrorism): Any single event, resulting from an Earthquake,
    Noncertified Act of Terrorism, or Catastrophic Industrial Accident, which results in aggregate workers
    compensation losses in excess of $50 million.
    Earthquake: The shaking and vibration at the surface of the earth resulting from underground movement
    along a fault plane or from volcanic activity.
    Noncertified Act of Terrorism: An event that is not certified as an Act of Terrorism by the Secretary of
    Treasury pursuant to the Terrorism Risk Insurance Act of 2002 (as amended) but that meets all of the
    following criteria:
    a. It is an act that is violent or dangerous to human life, property, or infrastructure;
    b. The act results in damage within the United States, or outside of the United States in the case of the
       premises of United States missions or air carriers or vessels as those terms are defined in the Terrorism
       Risk Insurance Act of 2002 (as amended); and
    c. It is an act that has been committed by an individual or individuals as part of an effort to coerce the
       civilian population of the United States or to influence the policy or affect the conduct of the United
       States Government by coercion.
    Catastrophic Industrial Accident: A chemical release, large explosion, or small blast that is localized in
    nature and affects workers in a small perimeter the size of a building.
The premium charge for the coverage your policy provides for workers compensation losses caused by a
Catastrophe (other than Certified Acts of Terrorism) is shown in Item 4 of the Information Page or in the
Schedule below.
                                                            Schedule

                       State                                Rate                                 Premium
                       Refer to the Schedule of Operations

All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 00 04 21 D (01-2015)                                                                   Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                         Policy Effective Date: 09/18/2019
 Endorsement No: 4; Page: 1 of 1                                                                    Policy Page: 25 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                     © Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                   Policy Endorsement


      TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT DISCLOSURE ENDORSEMENT


This endorsement addresses the requirements of the Terrorism Risk Insurance Act of 2002 as amended and
extended by the Terrorism Risk Insurance Program Reauthorization Act of 2015. It serves to notify you of
certain limitations under the Act, and that your insurance carrier is charging premium for losses that may occur
in the event of an Act of Terrorism.
Your policy provides coverage for workers compensation losses caused by Acts of Terrorism, including workers
compensation benefit obligations dictated by state law. Coverage for such losses is still subject to all terms,
definitions, exclusions, and conditions in your policy, and any applicable federal and/or state laws, rules, or
regulations.
Definitions
The definitions provided in this endorsement are based on and have the same meaning as the definitions in the
Act .If words or phrases not defined in this endorsement are defined in the Act, the definitions in the Act will
apply.
“Act” means the Terrorism Risk Insurance Act of 2002, which took effect on November 26, 2002, and any
amendments thereto, including any amendments resulting from the Terrorism Risk Insurance Program
Reauthorization Act of 2015.
“Act of Terrorism” means any act that is certified by the Secretary of the Treasury, in consultation with the
Secretary of Homeland Security, and the Attorney General of the United States as meeting all of the following
requirements:
a. The act is an act of terrorism.
b. The act is violent or dangerous to human life, property or infrastructure.
c. The act resulted in damage within the United States, or outside of the United States in the case of the
   premises of United States missions or certain air carriers or vessels.
d. The act has been committed by an individual or individuals as part of an effort to coerce the civilian
   population of the United States or to influence the policy or affect the conduct of the United States
   Government by coercion.
“Insured Loss” means any loss resulting from an act of terrorism (and, except for Pennsylvania, including an act
of war, in the case of workers compensation) that is covered by primary or excess property and casualty
insurance issued by an insurer if the loss occurs in the United States or at the premises of United States
missions or to certain air carriers or vessels.
“Insurer Deductible” means, for the period beginning on January 1, 2015, and ending on December 31, 2020,
an amount equal to 20% of our direct earned premiums, during the immediately preceding calendar year.
Limitation of Liability
The Act limits our liability to you under this policy. If aggregate Insured Losses exceed $100,000,000,000 in a
calendar year and if we have met our Insurer Deductible, we are not liable for the payment of any portion of the
amount of Insured Losses that exceeds $100,000,000,000; and for aggregate Insured Losses up to
$100,000,000,000, we will pay only a pro rata share of such Insured Losses as determined by the Secretary of
the Treasury.




 Form No: WC 00 04 22 B (01-2015)                                                                   Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                         Policy Effective Date: 09/18/2019
 Endorsement No: 5; Page: 1 of 2                                                                    Policy Page: 26 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                     © Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                   Policy Endorsement

Policyholder Disclosure Notice
1. Insured Losses would be partially reimbursed by the United States Government. If the aggregate industry
   Insured Losses exceed:
    a. $100,000,000, with respect to such Insured Losses occurring in calendar year 2015, the United States
       Government would pay 85% of our Insured Losses that exceed our Insurer Deductible.
    b. $120,000,000, with respect to such Insured Losses occurring in calendar year 2016, the United States
       Government would pay 84% of our Insured Losses that exceed our Insurer Deductible.
    c.   $140,000,000, with respect to such Insured Losses occurring in calendar year 2017, the United States
         Government would pay 83% of our Insured Losses that exceed our Insurer Deductible.
    d. $160,000,000, with respect to such Insured Losses occurring in calendar year 2018, the United States
       Government would pay 82% of our Insured Losses that exceed our Insurer Deductible.
    e. $180,000,000, with respect to such Insured Losses occurring in calendar year 2019, the United States
       Government would pay 81% of our Insured Losses that exceed our Insurer Deductible.
    f.   $200,000,000, with respect to such Insured Losses occurring in calendar year 2020, the United States
         Government would pay 80% of our Insured Losses that exceed our Insurer Deductible.
2. Notwithstanding item 1 above, the United States Government will not make any payment under the Act for
   any portion of Insured Losses that exceed $100,000,000,000.
3. The premium charge for the coverage your policy provides for Insured Losses is included in the amount
   shown in Item 4 of the Information Page or in the Schedule below.
                                                            Schedule

                  State                                        Rate                                       Premium
                  Refer to the Schedule of Operations

All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 00 04 22 B (01-2015)                                                                   Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                         Policy Effective Date: 09/18/2019
 Endorsement No: 5; Page: 2 of 2                                                                    Policy Page: 27 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                     © Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                   Policy Endorsement


        AUDIT NONCOMPLIANCE CHARGE ENDORSEMENT



Part Five-Premium, Section G. (Audit) of the Workers Compensation and Employers Liability Insurance Policy is
revised by adding the following:
If you do not allow us to examine and audit all of your records that relate to this policy, and/or do not provide
audit information as requested, we may apply an Audit Noncompliance Charge. The method for determining the
Audit Noncompliance Charge by state, where applicable, is shown in the Schedule below.
If you allow us to examine and audit all of your records after we have applied an Audit Noncompliance Charge,
we will revise your premium in accordance with our manuals and Part 5—Premium, E. (Final Premium) of this
policy.
Failure to cooperate with this policy provision may result in the cancellation of your insurance coverage, as
specified under the policy.
Note:
For coverage under state-approved workers compensation assigned risk plans, failure to cooperate with this
policy provision may affect your eligibility for coverage.

SCHEDULE
State(s)                                    Basis of Audit Noncompliance                 Maximum Audit Noncompliance
                                            Charge                                       Charge Multiplier
MD                                          Estimated Annual Premium                                                               2
NC                                          Estimated Annual Premium                                                               3

All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 00 04 24 (01-2017)                                                                     Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                         Policy Effective Date: 09/18/2019
 Endorsement No: 6; Page: 1 of 1                                                                    Policy Page: 28 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                     © Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


      MARYLAND ALCOHOL AND DRUG-FREE WORKPLACE PREMIUM CREDIT ENDORSEMENT


This endorsement provides notice that the premium for your policy may be affected by the Maryland Alcohol-
and Drug-Free Workplace Premium Credit.
You may qualify for a premium credit if you have established and maintain an alcohol- and drug-free workplace
policy that includes one or more of the qualifying programs included in section 11-329 of Maryland Code,
Insurance.
You may request a premium credit by submitting a written statement to us certifying that you have established
and maintain an alcohol- and drug-free workplace policy that includes one or more of the qualifying programs in
accordance with Section 11-329 of Maryland Code, Insurance and our filed and approved rating program rules.
We have the right to require additional information to verify that you have established and maintain a qualifying
program.
Your certification is required for each policy year that you receive the premium credit.
Your policy is subject to additional premium, for reimbursement of premium credit, and cancellation provisions
of the policy if we determine that you misrepresented your compliance with the program rules.
Minimum premium policies are not eligible for this premium credit. The premium credit must not be used to
reduce the premium below the minimum premium.
                                                            Schedule
Premium Credit


All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 19 04 02 A (10-2017)                                                             Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
 Endorsement No: 7; Page: 1 of 1                                                              Policy Page: 29 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                               © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


      MARYLAND CANCELLATION AND NONRENEWAL ENDORSEMENT


This endorsement applies because Maryland is shown in Item 3.A. of the Information Page.
Part Six—Conditions, Section D. (Cancellation) of the policy is replaced by the following:
    D. Cancellation and Nonrenewal
        1. You may cancel this policy. You will mail or deliver advance written notice to us stating when the
           cancellation is to take effect.
        2. We may cancel or nonrenew this policy as follows:
             a. If the policy is cancelled for nonpayment of premium, we will file with the Maryland Workers
                Compensation Commission’s designee, and serve you by certificate of mailing, not less than 10
                days’ advance written notice stating when the cancellation will take effect.
             b. If the policy is cancelled for reasons other than nonpayment of premium or if the policy is
                nonrenewed, we will file with the Maryland Workers Compensation Commission's designee, and
                serve by certified mail or personal service to you, not less than 45 days’ advance written notice
                stating when the cancellation or nonrenewal will take effect.
             Mailing this notice by certified mail to you at your mailing address last known to us creates a
             presumption of actual delivery of notice. You may be able to rebut this presumption by providing
             evidence that the notice was not delivered.
        3. The effective dates of the cancellation or nonrenewal are determined as follows:
             a. Except for cancellation for nonpayment of premium, the policy period will end on the day and
                hour stated in the cancellation or nonrenewal notice, or 45 days after the date the notice is
                received by the Maryland Workers Compensation Commission's designee, whichever date is
                later.
             b. For cancellation for nonpayment of premium, the policy period will end on the day and hour
                stated in the cancellation notice, or 10 days after the date the notice is received by the
                Maryland Workers Compensation Commission’s designee, whichever date is later.
        4. The provisions in D-2 and D-3 do not apply to the cancellation of a policy or binder during the
           45-day underwriting period in accordance with Section 12-106 of Maryland Code, Insurance. Refer
           to Section 12-106 of Maryland Code, Insurance for the cancellation provisions that apply during the
           45-day underwriting period.

All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 19 06 01 G (10-2017)                                                             Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
 Endorsement No: 8; Page: 1 of 1                                                              Policy Page: 30 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                               © Copyright CNA All Rights Reserved.
                                                  Workers Compensation And Employers Liability Insurance
                                                                                   Policy Endorsement


      MARYLAND NOTIFICATION OF 45-DAY UNDERWRITING PERIOD ENDORSEMENT


This endorsement applies only to the insurance provided by the policy because Maryland is shown in Item 3.A.
of the Information Page.
1. Your policy is subject to a 45-day underwriting period beginning on the effective date of coverage. In
   accordance with Md. Code Ann. Ins. §12-106, if we discover a material risk factor during the underwriting
   period, we may:
    a. Cancel this policy during the underwriting period if you do not meet our underwriting standards; or
    b. Recalculate your premium from the effective date of the policy if you meet our underwriting standards.
    A material risk factor means a risk factor that:
        Was incorrectly recorded or not disclosed by the insured in an application for insurance;
        Was in existence on the date of the application; and
        Modifies estimated annual premium charged on the policy in accordance with the rates and
        supplementary rating information filed by the carrier
    A material risk factor does not include:
        Information that constitutes a material misrepresentation; or
        A change initiated by an insured, including any request by the insured that results in a change in
        coverage, change in deductible or other change to a policy.
2. If we recalculate your premium because we discovered a material risk factor during the underwriting period,
   we will provide to you, by certificate of mailing or by delivery of electronic means in accordance with Md.
   Code Ann. Ins. §27-601.2, written notice of the following information by no later than the end of the
   underwriting period:
    a. The amount of the recalculated premium;
    b. The reason for the increase or reduction in the premium; and
    c. Your right to cancel this policy and receive a pro rata refund of any premium paid by notifying us of the
       cancellation.
3. If you cancel this policy following receipt of a notice of recalculated premium, you will receive a pro rata
   refund of any premium paid, regardless of whether your policy is a retrospectively rated policy.
4. Nothing in this endorsement prohibits us from conducting an audit in accordance with the provisions of
   your policy or charging and collecting the final premium based on the results of the audit.
5. This endorsement does not apply if your policy is a renewal policy.
All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 19 06 02 (01-2014)                                                                    Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                        Policy Effective Date: 09/18/2019
 Endorsement No: 9; Page: 1 of 1                                                                   Policy Page: 31 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                     @ Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


      NORTH CAROLINA AMENDED COVERAGE ENDORSEMENT


This endorsement applies only to the insurance provided by the policy because North Carolina is shown in Item
3.A. of the Information Page.
The Cancellation Condition of the policy is replaced by this Condition:
D. Cancellation and Nonrenewal
    1. You may cancel this policy.
        If you cancel this policy, you must mail or deliver advance written notice to us stating when the
        cancellation is to take effect.
    2. We may cancel this policy.
        (a) If this policy has been in effect for fewer than 60 days and is not a renewal policy, we may cancel
            this policy for any reason by giving you at least 30 days prior written notice of cancellation and the
            reasons for cancellation by registered or certified mail, return receipt requested.
        (b) If this policy has been in effect for at least 60 days or is a renewal policy, we may not cancel this
            policy without your prior written consent, except for any one of the following reasons:
             (1) Nonpayment of premium in accordance with the policy terms.
             (2) An act or omission by you or your representative that constitutes material misrepresentation or
                 nondisclosure of a material fact in obtaining the policy, continuing the policy, or presenting a
                 claim under the policy.
             (3) Increased hazard or material change in the risk assumed that could not have been reasonably
                 contemplated by you and us at the time of assumption of the risk.
             (4) Substantial breach of contractual duties, conditions, or warranties that materially affects the
                 insurability of the risk.
             (5) A fraudulent act against us by you or your representative that materially affects the insurability
                 of the risk.
             (6) Willful failure by you or your representative to institute reasonable loss control measures that
                 materially affect the insurability of the risk after written notice by us.
             (7) Loss of facultative reinsurance or loss of or substantial changes in applicable reinsurance as
                 provided in G.S. 58-41-30.
             (8) Your conviction of a crime arising out of acts that materially affect the insurability of the risk.
             (9) A determination by the Commissioner that the continuation of this policy would place us in
                 violation of the laws of North Carolina.
             (10)You fail to meet the requirements contained in our corporate charter, articles of incorporation,
                 or bylaws, when we are a company organized for the sole purpose of providing members of an
                 organization with insurance coverage in North Carolina.




 Form No: WC 32 03 01 D (07-2018)                                                             Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
 Endorsement No: 10; Page: 1 of 3                                                             Policy Page: 32 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                               © Copyright CNA All Rights Reserved.
                                                Workers Compensation And Employers Liability Insurance
                                                                                 Policy Endorsement

       (c) If we cancel for any of the reasons listed in paragraph (b), we must provide you with at least 15
           days prior written notice of cancellation stating the precise reason for cancellation. We may provide
           this notice by registered or certified mail, return receipt requested, to you and any other person
           designated in the policy to receive notice of cancellation at the addresses shown in the policy or, if
           not indicated in the policy, at the last known addresses. Whenever notice of cancellation is given by
           registered or certified mail, cancellation will not be effective unless and until that method is
           employed and completed. Notice of intent to cancel given by registered or certified mail shall be
           conclusively presumed completed three days after the notice is sent if, on the same day that notice
           is sent by registered or certified mail, the insurer also provides notice by first-class mail and by
           electronic means if available as defined in G.S. 58-2-255(a) to the insured and any other person
           designated in the policy to receive notice. Any such supplemental notice given by electronic means
           shall be effective for the limited purpose of establishing this conclusive presumption. Notice of
           cancellation may also be given by any method permitted for service of process pursuant to Rule 4 of
           the North Carolina Rules of Civil Procedure. Failure to send notice as provided in this paragraph to
           any other person designated in the policy to receive notice of cancellation invalidates the
           cancellation only as to that other person's interest.
       (d) Cancellation for nonpayment of premium is not effective if the amount due is paid before the
           effective date stated in the notice of cancellation.
   3. We may refuse to renew this policy:
       (a) If this policy is for a term of one year or less, we must provide you with notice of nonrenewal at
           least 45 days prior to the expiration date of the policy.
       (b) If this policy is for a term of more than one year or for an indefinite term, then to nonrenew the
           policy at the policy anniversary date we must provide you with notice of nonrenewal at least 45
           days prior to the anniversary date of the policy.
       (c) The notice of nonrenewal must state the precise reason for nonrenewal. Failure to send this notice,
           as provided in paragraphs 3 and 5, to any other person designated in the policy to receive this
           notice invalidates the nonrenewal only as to that other person's interest.
       (d) Any nonrenewal attempted or made that is not in compliance with paragraphs (a), (b) and (c) is not
           effective. Paragraphs (a), (b) and (c) do not apply if you have obtained insurance elsewhere, have
           accepted replacement coverage, or have requested or agreed to nonrenewal.
   4. Whenever we lower coverage limits, raise deductibles, or raise premium rates for reasons within our
      exclusive control and other than at your request, we will mail you written notice of the change at least
      30 days in advance of the effective date of the change. As used in this paragraph, the phrase, “reasons
      within our exclusive control” does not mean experience modification changes, exposure changes, or
      loss cost rate changes.
   5. We must provide the notice required by paragraphs 3 and 4 by mail to you and any other person
      designated in the policy to receive this notice at the addresses shown in the policy or, if not indicated in
      the policy, at the last known addresses. Mailing copies of the notice by regular first-class mail satisfies
      the notice requirements of paragraphs 3, 4 and 5.
   6. We will also send copies of the notice required by this endorsement to the agent or broker of record,
      though failure to send copies of the notice to the agent or broker of record will not invalidate a
      cancellation or nonrenewal. Mailing copies of the notice by regular first-class mail to the agent or broker
      of record satisfies the requirements of this paragraph. Notice of nonrenewal may also be given by any
      method permitted for service of process pursuant to Rule 4 of the North Carolina Rules of Civil
      Procedure.




Form No: WC 32 03 01 D (07-2018)                                                             Policy No: WC 6 24961682
Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
Endorsement No: 10; Page: 2 of 3                                                             Policy Page: 33 of 36
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                              © Copyright CNA All Rights Reserved.
                                                 Workers Compensation And Employers Liability Insurance
                                                                                  Policy Endorsement


All other terms and conditions of the policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the policy issued by the designated Insurers,
takes effect on the Policy Effective Date of said policy at the hour stated in said policy, unless another
effective date (the Endorsement Effective Date) is shown below, and expires concurrently with said policy
unless another expiration date is shown below.




 Form No: WC 32 03 01 D (07-2018)                                                             Policy No: WC 6 24961682
 Endorsement Effective Date:                   Endorsement Expiration Date:                   Policy Effective Date: 09/18/2019
 Endorsement No: 10; Page: 3 of 3                                                             Policy Page: 34 of 36
 Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606

                                               © Copyright CNA All Rights Reserved.
                                                Workers Compensation And Employers Liability Insurance
                                                                                     Policy Schedule


        POSTING NOTICE SCHEDULE


THE FOLLOWING POSTING NOTICES WILL BE ATTACHED TO THE POLICY

State          CNA Form               State Form            Form Description                                  Qty

NC             WC1534P                Form 17               WORKERS' COMPENSATION NOTICE TO                   4
                                                            INJURED WORKERS AND EMPLOYERS
NC             WC8932D                Forma 17              WORKERS' COMPENSATION NOTICE TO                   4
                                                            INJURED WORKERS AND EMPLOYERS
                                                            (SPANISH)


THE FOLLOWING POSTING NOTICES WILL BE MAILED UNDER SEPARATE COVER

State          CNA Form               State Form            Form Description                                  Qty
MD             C24                    C-24                  WORKERS COMPENSATION IN                           3
                                                            MARYLAND (ENGLISH/SPANISH)




Form No: CNA82027XX (03-2015)                                                                Policy No: WC 6 24961682
Policy Schedule; Page: 1 of 2                                                                Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606   Policy Page: 35 of 36


                                              © Copyright CNA All Rights Reserved.
                                                Workers Compensation And Employers Liability Insurance
                                                                                     Policy Schedule

THE FOLLOWING POSTING NOTICE DATA IS INTENDED FOR CNA INTERNAL PROCESSING PURPOSES ONLY

Tag         Field Name                                                 Field Value

001         EMPLOYER NAME                                              Clear Hearing Solutions LLC

002         EMPLOYER CITY                                              SPRINGFIELD

003         EMPLOYER STATE                                             PA

004         EMPLOYER ZIP                                               19064

005         EMPLOYER FEIN                                              XX-XXXXXXX

006         INSURANCE CARRIER NAME                                     VALLEY FORGE INSURANCE COMPANY

007         INSURANCE CARRIER BUREAU CODE                              0046

008         INSURANCE CARRIER (OR TPA) NAME                            VALLEY FORGE INSURANCE COMPANY

009         POLICY NUMBER                                              WC 6 24961682

010         POLICY EFFECTIVE DATE                                      09/18/2019

011         POLICY EXPIRATION DATE                                     09/18/2020

012         AGENT NAME                                                 INSURANCE AGENCY MANAGEMENT IN

013         AGENT STREET ADDRESS                                       230 HIGH ST


014         AGENT CITY                                                 BURLINGTON

015         AGENT STATE                                                NJ

016         AGENT ZIP                                                  08016

017         AGENT PHONE                                                609-387-0606

018         ADJUSTING COMPANY NAME                                     VALLEY FORGE INSURANCE COMPANY

019         EMPLOYER STREET ADDRESS                                    435 BALTIMORE PIKE


020         EMPLOYER PHONE                                             267-987-1647




Form No: CNA82027XX (03-2015)                                                                Policy No: WC 6 24961682
Policy Schedule; Page: 2 of 2                                                                Policy Effective Date: 09/18/2019
Underwriting Company: Valley Forge Insurance Company, 151 N Franklin St, Chicago, IL 60606   Policy Page: 36 of 36


                                              © Copyright CNA All Rights Reserved.
